Citation Nr: 1618132	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the right knee ("right knee disability").


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2014, the Board remanded the current issue for further evidentiary development.

In February 2015 and October 2015, the Veteran submitted substantive appeals (VA Form 9s) perfecting appeal of the issues of entitlement to an initial compensable evaluation for bilateral hearing loss, entitlement to increased evaluations and earlier effective dates for major depressive disorder, instability and arthritis of the left ankle, and tinnitus, and entitlement to service connection for a thyroid condition, a lung condition, heart disease, and sleep apnea.  At present, those issues have not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).

As the required notifications have not been sent in regard to those issues, the Board declines to take any further action on them at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) ("Due Process protections apply to disability compensation proceedings before the Board") (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an evaluation in excess of 20 percent for his service-connected right knee disability.  Although the Board regrets the additional delay, further development is necessary prior to adjudication of his claim.

In February 2014, the Board remanded the instant claim in part to afford the Veteran a contemporaneous VA examination.  In the remand, the Board specifically asked the examiner to address any instability in the Veteran's knee, to determine if the knee locked and if so the frequency of the locking, and to note the presence of any effusion into the joints.  The Veteran was afforded the requested examination in April 2014.  The accompanying examination report documents the examiner's finding, based on a 2009 MRI study, that the Veteran had internal derangement of the knee, an anterior medial meniscus tear, and a partial versus complete anterior cruciate ligament (ACL) tear that were new diagnoses and a progression of his service-connected right knee disability.  However, the examiner also indicated that objective joint stability testing was normal and, although she checked the box for "meniscal tear" on the examination report, she provided no further commentary on any symptoms associated with the tear.  The Board notes that the 2009 MRI study referenced by the examiner also describes a nearly absent anterior horn of the lateral meniscus, a loose body that might be part of that anterior horn, and suprapatellar effusion.

It is unclear from the contents of the 2014 VA examination report whether the examiner did not discuss current locking and effusion because those symptoms were not present, or whether any current symptoms, either subjective or objective, caused by the Veteran's ligament and meniscal tears were simply not considered.  In essence, the examiner did not provide enough evidence to evaluate the current severity of the Veteran's service-connected right knee disability, especially in light of her specific finding that the disability had progressed to include internal derangement of the knee and ACL and meniscal tears.  In light of the above, the Board finds that a remand is required to obtain another VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, a June 2012 rating decision references private treatment records, including orthopedic treatment records, that do not appear to be associated with the Veteran's paper or electronic claims file.  As these records may be located in a temporary file and may be relevant to the current issue, the AOJ should attempt to locate any temporary files for the Veteran and associate the documents contained therein with the electronic claims file.

Finally, as the claim is already being remanded, the Veteran should be afforded another opportunity to identify any private medical care providers who have treated him for his right knee disability and to submit any lay statements.  Relevant ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Locate any temporary folders that are being maintained on behalf of the Veteran and associate such records with the electronic claims file.

2.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, to include any additional records associated with the right knee treatment he received from Dr. C. in 2009, and advise him that he may submit any additional evidence or information he might have to support his claim, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain outstanding relevant VA treatment records dating since April 2014 and associate them with the claims file.

3.  Following receipt of any outstanding medical records, schedule the Veteran for a VA orthopedic examination to assess the current severity of his right knee disability.  The claims file should be reviewed by the examiner.  All indicated tests and studies, including imaging studies and range of motion testing that includes repetitive-use testing, should be performed.  In reporting the results of range of motion testing, the examiner should also identify any objective evidence of pain, and the degree at which pain begins.

The examiner's assessments should include descriptions of the frequency, severity, and duration of all symptomatology associated with the Veteran's right knee disability.  In providing that information, the examiner is asked to include a description of all functional limitations present (a) after repetition over time and *separately* (b) during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion lost.  If the examiner finds it is not feasible to do so to any degree of medical certainty without resort to speculation, he or she should explain why this is so.

The examiner is also asked to specifically discuss whether there is current right knee symptomatology related to the ACL and meniscal tears identified by MRI in February 2009 and found by the February 2014 VA examiner to be a progression of the Veteran's service-connected right knee disability.  The narrative should specifically address whether there are or are not objective or subjective (following questioning of the Veteran in that regard) indications of current instability of the right knee joint, locking of the right knee joint, and/or effusion into the joint.  If locking is identified, the frequency of those episodes should be stated.

The examiner should articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support the findings, and (2) explain how that evidence justifies the findings.

4.  Thereafter, readjudicate the claim on appeal.  If the claim continues to be denied, send the Veteran and his attorney a Supplemental Statement of the Case and provide an appropriate period of time to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

